DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 4, 6, 10, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PGPUB 20150316749).

Regarding claim 1, Chen discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens having a positive refractive power (210, Table 3); 
5a second lens having a positive refractive power and comprising an image side surface being concave in the paraxial region (220, Table 3); 
a third lens having a positive refractive power (230, Table 3); 
a fourth lens having a positive refractive power (240, Table 3); 
a fifth lens having a negative refractive power (250, Table 3); and 
a sixth lens having a positive refractive power (260, Table 3), 
10wherein the camera optical lens satisfies following conditions: 
5.00 ≤ f1/f ≤ 7.50 (Table 3 where f1 = 22.29 and f = 3.33 giving 6.7); and
where f denotes a focal length of the camera optical lens;  15f1 denotes a focal length of the first lens; d3 denotes an on-axis thickness of the second lens; and R3 denotes a curvature radius of an object side surface of the second lens.
Chen does not disclose wherein the following expression is satisfied:
9.00 ≤ R1/d1 ≤ 15.00.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 9.00 ≤ R1/d1 ≤ 15.00, since it has been held that where the general conditions of a  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object-side surface or the thickness of the first lens to be within the range above motivated by reducing image aberration.

Regarding claim 2, modified Chen discloses further satisfying following conditions:  
205.25 ≤ f1/f ≤ 7.44 (Table 3 where f1 = 22.29 and f = 3.33 giving 6.7).  
Chen does not disclose wherein the following expression is satisfied:
9.04 ≤ R1/d1 ≤ 14.61.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 10.01 ≤ R3/d3 ≤ 14.59, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object-side surface or the thickness of the second lens to be within the range above motivated by reducing image aberration.

Regarding claim 3, modified Chen discloses wherein the object side surface of the first lens is convex in a paraxial region, and an image side surface of the first lens is concave in the paraxial region, and 25the camera optical lens further satisfies following conditions:
0.02 ≤ d1/TTL ≤ 0.07 (Table 3 where TTL is 4.67 and d1 is 0.342 giving 0.07);

Modified Chen does not disclose wherein -31.78 ≤ (R1+R2)/(R1-R2) ≤ -3.60.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -31.78 ≤ (R1+R2)/(R1-R2) ≤ -3.60, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object or image-side surface of the first lens to be within the range above motivated by reducing image aberration.

Regarding claim 5, modified Chen discloses wherein the object side surface of the second lens is convex in a paraxial region, and the camera optical lens further satisfies following conditions:
 0.85 ≤ f2/f ≤ 2.85 (Table 3 where f2 = 8.54 and f = 3.33 giving 2.56);  
 0.04 ≤ d3/TTL ≤ 0.15 (Table 3 where TTL = 4.678 and d3 = .245 giving 0.05), 
where f2 denotes a focal length of the second lens; R4 denotes a curvature radius of the image side surface of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Modified Chen does not disclose wherein the expression -3.22 ≤ (R3+R4)/(R3-R4) ≤ -1.00 is satisfied.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -1.46 ≤ (R3+R4)/(R3-R4) ≤ -0.29, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object or image-side surface of the second lens to be within the range above motivated by reducing image aberration.

Regarding claim 7, modified Chen discloses wherein the third lens comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Table 3 and Fig. 3), and the camera optical lens further satisfies following conditions:  
30 -920.85 ≤ (R5+R6)/(R5-R6) ≤ 3263.69 (Table 3 where R5 = 1.926 and R6 = 2.05 giving -32.1); and 
190.03 ≤ d5/TTL ≤ 0.08 (Table 3 where TTL = 4.678 and d5 = .214 giving 0.05), 
where f3 denotes a focal length of the third lens; 5R5 denotes a curvature radius of the object side surface of the third lens; R6 denotes a curvature radius of the image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.  
Modified Chen does not disclose satisfying 20.18 ≤ f3/f ≤ 71.44. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 20.18 ≤ f3/f ≤ 71.44, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the focal length of the system and/or the third lens to be within the range above motivated by improving image quality.

10Regarding claim 8, RRRRRRRRRRRRRRRRegarding claim 8, modified Chen discloses further satisfying following conditions: 
-575.53 ≤ (R5+R6)/(R5-R6) ≤ 2610.95 (Table 3 where R5 = 1.926 and R6 = 2.05 giving -32.1); and 
0.04 ≤ d5/TTL ≤ 0.06 (Table 3 where TTL = 4.678 and d5 = .214 giving 0.05). 
Modified Chen does not disclose satisfying 32.28 ≤ f3/f ≤ 57.16. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 32.28 ≤ f3/f ≤ 57.16, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art 

Regarding claim 9, modified Chen discloses 15Regarding wherein the fourth lens comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region (Table 3 and Fig. 3), and the camera optical lens further satisfies following conditions:
0.05 ≤ d7/TTL ≤ 0.14 (Table 3 where TTL is 4.678 and d7 is 0.669 giving 0.14);
where f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of the object side surface of the fourth lens; 25R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.  
Chen does not disclose satisfying 0.92 ≤ f4/f ≤ 2.95 and 1.19 ≤ (R7+R8)/(R7-R8) ≤ 4.01. However, Chen discloses f4/f being 0.63 and (R7+R8)/(R7-R8) being 0.95 (See Table 3). In the case of f4/f this is 0.29 from the minimum value and in the case of (R7+R8)/(R7-R8) it is 0.24 from the minimum value of the range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the focal length and shape of fourth lens to satisfy both expressions above, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for specific imaging utilities.

Regarding claim 11, modified Chen discloses wherein the fifth lens comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region (Fig. 3 and Table 3), and the camera optical lens further satisfies following conditions: 
-2.58 ≤ f5/f ≤ -0.85 (Table 3 where f5 = -2.92 and f = 3.33 giving 0.88)
-8.92 ≤ (R9+R10)/(R9-R10) ≤ -2.88 (Table 3 where R9 = -0.737 and R10 = -1.517 giving -2.9); and 
100.03 ≤ d9/TTL ≤ 0.10 (Table 3 where TTL = 4.678 and d9 = .484 giving 0.1), 


Regarding claim 17, modified Chen discloses RR wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 4.95 mm (Table 3 where TTL is 4.678).  

Regarding claim 18, modified Chen discloses wherein the total optical length TTL of the camera optical lens is smaller than or equal to 4.73 mm (Table 3 where TTL is 4.678).  

Regarding claim 19, modified Chen does not disclose25Regard wherein an F number of the camera optical lens is smaller than or equal to 2.16.  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an Fno equal or less than 2.16, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the focal length or pupil diameter motivated by improving image quality for a particular imaging utility.


However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an Fno equal or less than 2.12, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the focal length or pupil diameter motivated by improving image quality for a particular imaging utility.

Response to Arguments
Applicant's arguments filed 9/26/2021 have been fully considered but they are not persuasive. 

Applicant’s states that Chen does not disclose the combination of expressions claimed. Applicant states that Chen differs from the claimed range of R1/d1 by 25.2% and would therefore not be obvious. The office respectfully disagrees. Changing variables in a lens system is commonly done in the art to find the optimum values for particular imaging utilities, aberration correction, reducing the system size or reducing costs. While the office agrees that some changes can lead to vastly different optical outcomes, not all modification will have a drastic effect. This is the case when modifying Chen. A simple modification of the first lens such that R1 = 2.21, R2 = 2.6 and D1 = 0.245 results in a focal length of 22.20 from 22.29 and an overall focal length of 3.30 from 3.33. This results in R1/d1 = 9.02 and f1/f = 6.82, within the range of the claims. Further, from MPEP 2144.05 I, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). The cited case found that a difference of 20% in temperature and a 25% difference in concentration was held to be prima facie obvious. While chemical engineering is not equivalent to optical engineering, both are systems where the modification of simple variables can have large effects. 
Finally, please note that the above values are examples only. One of ordinary skill in the art would have optical engineering software not available to the office that would make discovery of optimum ranges a simple task. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872